Exhibit 10.8
 
SECURITIES PURCHASE AGREEMENT

 
This SECURITIES PURCHASE AGREEMENT (this "Agreement"), dated as of April 27,
2011, by and among VistaGen Therapeutics, Inc., a California corporation (the
"Company"), and Cato Holding Company, a North Carolina corporation (the
"Purchaser").
 
WITNESSETH:
 
WHEREAS, the Company seeks certain contract research and development services
(the from Purchaser's affiliate, Cato Research Ltd. in the amount of two hundred
seventy-five thousand dollars and twenty-five cents ($275,000.25) (the "CRO
Services"); and
 
WHEREAS, the Purchaser is willing to purchase certain securities from the
Company in exchange for the CRO Services pursuant to the terms of this
Agreement;;
 
NOW, THEREFORE, in consideration of the promises and the mutual covenants
contained herein, the parties hereto, intending to be legally bound, hereby
agree as follows:
 
SECTION I
 
PURCHASE AND SALE OF THE SECURITIES
 
A. Purchase and Sale. Subject to the terms and conditions of this Agreement and
on the basis of the representations, warranties, covenants and agreements herein
contained, the Purchaser agrees to purchase at the Closing and the Company
hereby agrees to sell and issue to the Purchaser at the Closing the following
securities: (a) one hundred fifty-seven thousand one hundred forty-three
thousand (157,143) shares of the Company's common stock, $0.01 par value per
share (the "Securities");
 
B. Price. The purchase price for the Securities shall be two hundred
seventy-five thousand dollars and twenty-five cents ($275,000.25), to be paid
solely in services to be provided by Purchaser's affiliate Cato Research Ltd..
Should any refund for such services be required, such refund shall be made only
by return of Securities (valued at no less than $1.75 per share) to Company and
not in cash.

 
SECTION II
 
REPRESENTATIONS, WARRANTIES, COVENANTS AND AGREEMENTS OF THE COMPANY
 
The Company represents and warrants to, and covenants and agrees with, the
Purchaser, as of the date hereof, that:
 
A. Organization: Good Standing. The Company is a corporation duly organized,
validly existing and in good standing under the laws of the State of California
and has full corporate power and authority to own its properties and to conduct
the business in which it is now engaged.

 
-1-

--------------------------------------------------------------------------------

 
 
B. Authority. The Company has the full corporate power, authority and legal
right to execute and deliver this Agreement and to perform all of its
obligations and covenants hereunder, and no consent or approval of any other
person or governmental authority is required therefore. The execution and
delivery of this Agreement by the Company, the performance by the Company of its
obligations and covenants hereunder and the consummation by the Company of the
transactions contemplated hereby have been duly authorized by all necessary
corporate action. This Agreement constitutes a valid and legally binding
obligation of the Company, enforceable against the Company in accordance with
its terms, except as the enforceability thereof may be limited by bankruptcy,
insolvency or other similar laws affecting the enforceability of creditors'
rights in general or by general principles of equity.
 
C. No Legal Bar; Conflicts. Neither the execution and delivery of this
Agreement, nor the consummation of the transactions contemplated hereby,
violates any provision of the Articles of Incorporation, as amended, or By-Laws
of the Company or any law, statute, ordinance, regulation, order, judgment or
decree of any court or governmental agency, or conflicts with or results in any
breach of any of the terms of or constitutes a default under or results in the
termination of or the creation of any lien pursuant to the terms of any contract
or agreement to which the Company is a party or by which the Company or any of
its assets is bound.
 
D. Non-Assessable Shares. The Securities being issued hereunder will be duly
authorized and, when issued to the Purchaser for the consideration herein
provided, will be validly issued, fully paid and non-assessable.
 
SECTION III
 
REPRESENTATIONS, WARRANTIES, COVENANTS AND AGREEMENTS OF THE PURCHASER
 
The Purchaser represents and warrants to, and covenants and agrees with, the
Company, as of the date hereof, that:
 
A. Organization. The Purchaser is, and as of the Closing will be, duly
organized, validly existing and in good standing under the laws of its
jurisdiction of organization.
 
B. Authorization. The Purchaser has, and as of the Closing will have, all
requisite power and authority to execute, deliver and perform this Agreement and
to consummate the transactions contemplated hereby. The execution, delivery and
performance of this Agreement, and the consummation of the transactions
contemplated hereby, have been duly and validly authorized by all necessary
action on the part of the Purchaser. This Agreement has been duly executed and
delivered by the Purchaser and constitutes its legal, valid and binding
obligation, enforceable against the Purchaser in accordance with its terms,
except as the enforceability thereof may be limited by bankruptcy, insolvency or
other similar laws affecting the enforceability of creditors' rights in general
or by general principles of equity.
 
C. No Legal Bar; Conflicts. Neither the execution and delivery of this
Agreement, nor the consummation by the Purchaser of the transactions
contemplated hereby, violates any law, statute, ordinance, regulation, order,
judgment or decree of any court or governmental agency applicable to the
Purchaser, or violates, or conflicts with, any contract, commitment, agreement,
understanding or arrangement of any kind to which the Purchaser is a party or by
which the Purchaser is bound.

 
-2-

--------------------------------------------------------------------------------

 
 
D. Investment Intent. The Purchaser: (i) is an accredited investor within the
meaning of Rule 501(a) under the Securities Act of 1933, as amended (the "Act");
(ii) is aware of the limits on resale imposed by virtue of the nature of the
transactions contemplated by this Agreement, specifically the restrictions
imposed by Rule 144 of the Act, and is aware that the certificates representing
the Purchaser's respective ownership of the Securities will bear related
restrictive legends; and (iii) except as otherwise set forth herein, is
acquiring the shares of the Company hereunder without registration under the Act
in reliance on the exemption from registration contained in Section 4(2) of the
Act and/or Rule 506 promulgated pursuant to Regulation D of the Act, for
investment for its own account, and not with a view toward, or for sale in
connection with, any distribution thereof, nor with any present intention of
distributing or selling such shares. The Purchaser has been given the
opportunity to ask questions of, and receive answers from, the officers of the
Company regarding the Company, its current and proposed business operations and
the Securities, and the officers of the Company have made available to the
Purchaser all documents and information that the Purchaser has requested
relating to an investment in the Company. The Purchaser has been given the
opportunity to retain competent legal counsel in connection with the purchase of
the Securities and acknowledges that the Company has relied upon the Purchaser's
representations in this Section 3 in offering and selling the Securities to the
Purchaser.
 
E. Economic Risk; Restricted Securities. The Purchaser recognizes that the
investment in the Securities involves a number of significant risks. The
foregoing, however, does not limit or modify the representations, warranties and
agreements of the Company in Section 2 of this Agreement or the right of the
Purchaser to rely thereon. The Purchaser is able to bear the economic risks of
an investment in the Securities for an indefinite period of time, has no need
for liquidity in such investment and, at the present time, can afford a complete
loss of such investment.
 
F. Suitability. The Purchaser has carefully considered, and has, to the extent
the Purchaser deems it necessary, discussed with the Purchaser's own
professional legal, tax and financial advisers the suitability of an investment
in the Securities for the Purchaser's particular tax and financial situation,
and the Purchaser has determined that the Securities is a suitable investment.
 
G. Legend. The Purchaser acknowledges that the certificates evidencing the
Securities will bear the following legend:
 
THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE "ACT"). THE SHARES HAVE BEEN ACQUIRED
FOR INVESTMENT AND MAY NOT BE PLEDGED, HYPOTHECATED, SOLD OR TRANSFERRED IN THE
ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR THE SHARES UNDER SUCH ACT OR
ANOPINION OF COUNSEL TO THE ISSUER THAT REGISTRATION IS NOT REQUIRED UNDER THE
ACT.

 
-3-

--------------------------------------------------------------------------------

 
 
The Company acknowledges and agrees that Purchaser may from time to time, after
the Closing Date (as defined below), pledge pursuant to a bona fide margin
agreement with a registered broker-dealer, or grant a security interest in some
or all of the Securities to a financial institution that is an "accredited
investor" as defined in Rule 501(a) under the Act and who agrees in writing to
be bound by the provisions of this Agreement and, if required under the terms of
such arrangement, such Purchaser may transfer pledged or secured Securities to
the pledgees or secured parties. In addition, the Company acknowledges and
agrees fhat Purchaser may from time to time assign and transfer certain Warrants
to members of Purchaser's senior management, provided that each such assignee is
an "accredited investor" as defined in Rule 501(a) under the Act and agrees in
writing to be bound by the provisions of this Agreement, Warrant A and/or
Warrant B, as the case may be. Any such assignment, pledge or transfer would not
be subject to approval of the Company and no legal opinion of legal counsel of
the assignee, pledgee, secured party or pledgor shall be required in connection
therewith, provided that any such transfer would comply with applicable federal
and state securities laws. Further, no notice shall be required of such pledge.
At the appropriate Purchaser's expense, the Company will execute and deliver
such reasonable documentation as an assignee, pledgee or secured party of
Securities may reasonably request in connection with an assignment, pledge or
transfer of the Securities.
 
Certificates evidencing the Securities shall not be required to contain such
legend or any other legend (i) following any sale of such Securities pursuant to
Rule 144, (ii) if such Securities are eligible for sale under Rule 144, or (iii)
such legend is not required under applicable requirements of the Act (including
judicial interpretations and pronouncements issued by the staff of the SEC), in
each such case (i) through (iii) to the extent reasonably determined by the
Company's legal counsel. At such time and to the extent a legend is no longer
required for the Securities, the Company will use its best efforts to no later
than five (5) trading days following the delivery by a Purchaser to the Company
or the Company's transfer agent of a legended certificate representing such
Securities (together with such accompanying documentation or representations as
reasonably required by counsel to the Company) (such fifth trading day, the
"Legend Removal Date"), deliver or cause to be delivered a certificate
representing such Securities that is free from the foregoing legend or any other
legend.
 
In addition to a Purchaser's other available remedies, the Company shall pay to
a Purchaser, in cash, as partial liquidated damages and not as a penalty, for
each $1,000 of Securities (based on the VWAP of the Common Stock on the date
such Securities are submitted to the Company's transfer agent) delivered for
removal of the restrictive legend and subject to this section, $10 per trading
day (increasing to $20 per trading day five (5) trading days after such damages
have begun to accrue) for each trading day after the second trading day
following the Legend Removal Date until such certificate is delivered without a
legend. Nothing herein shall limit such Purchaser's right to pursue actual
damages for the Company's failure to deliver certificates representing any
Securities as required, and such Purchaser shall have the right to pursue all
remedies available to it at law or in equity including, without limitation, a
decree of specific performance and/or injunctive relief. Notwithstanding
anything herein to the contrary, in no event will the Company be obligated to
make payments to any Purchaser under this section in excess of 5% of the
aggregate amount invested by such Purchaser.
 
The Purchaser agrees that the removal of the restrictive legend from
certificates representing Securities as set forth in this Section is predicated
upon the Company's reliance that the Purchaser will sell any Securities pursuant
to either the registration requirements of the Act, including any applicable
prospectus delivery requirements, or an exemption therefrom, and that if
Securities are sold pursuant to a Registration Statement, they will be sold in
compliance with the plan of distribution set forth therein.
 
H. Registration of the Securities. The Securities have not been and are not
being registered under the Act or any state securities laws, and may not be
offered for sale, sold, assigned or transferred. The Company and the Purchaser
agree to rely on Rule 144 of the Securities Act, when applicable, in the event a
Purchaser desires to undertake any resale of any of the Securities.

 
-4-

--------------------------------------------------------------------------------

 
 
SECTION IV THE CLOSING AND CONDITIONS TO CLOSING
 
A. Time and Place of the Closing. The closing shall be held at the offices of
the Company as soon a practicable following the Company's satisfaction of all of
the conditions to closing, as set forth below, (the "Closing Date"), or such
other time and place as the Company and the Purchaser may mutually agree.
 
(i) Delivery by the Company. Delivery of the Securities shall be made by the
Company, or by its transfer agent, as applicable, to the Purchaser as soon as
reasonably practicable after the Closing Date by delivering certificates
representing their respective portion of Securities as set forth on the
signature pages attached hereto, each such certificate to be accompanied by any
requisite documentary or transfer tax stamps.
 
(ii) Other Conditions to Closing. As of the Closing Date (a) all requisite
action by the Company's Board of Directors shall have been taken pursuant to the
By-Laws of the Company and (b) the representations and warranties of the Company
set forth herein shall be true and correct.


 
SECTION V
 
MISCELLANEOUS
 
A. Entire Agreement. This Agreement contains the entire agreement between the
parties hereto with respect to the transactions contemplated hereby, and no
modification hereof shall be effective unless in writing and signed by the party
against which it is sought to be enforced.
 
B. Invalidity, Etc. If any provision of this Agreement, or the application of
any such provision to any person or circumstance, shall be held invalid by a
court of competent jurisdiction, the remainder of this Agreement, or the
application of such provision to persons or circumstances other than those as to
which it is held invalid, shall not be affected thereby.
 
C. Headings. The headings of this Agreement are for convenience of reference
only and are not part of the substance of this Agreement.
 
D. Binding Effect. This Agreement shall be binding upon and inure to the benefit
of the parties hereto and their respective successors and assigns.
 
E. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware applicable in the case of
agreements made and to be performed entirely within such State, without regard
to principles of conflicts of law, and the parties hereto hereby submit to the
exclusive jurisdiction of the state and federal courts located in the State of
Delaware.
 
F. Counterparts. This Agreement may be executed in one or more identical
counterparts, each of which shall be deemed an original but all of which
together will constitute one and the same instrument.

 
-5-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, this Agreement has been duly executed by the parties hereto
as of the date first above written.
 
COMPANY:
 
VISTAGEN THERAPEUTICS, INC.
 
By:  Shawn K. Singh
Name:Shawn K. Singh
Title: Chief Executive Officer
 
PURCHASER:


 
CATO HOLDING COMPANY
 
By:  Lynda Sutton
Name:  Lynda Sutton
Title: President